DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 35 U.S.C. § 112(b), filed 12/27/2021, with respect to claims 11-15 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claims 11-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
Claims 1-10 and 16-20 are allowed for the reasons set forth in the Non-Final Office Action dated 09/24/2021. Claims 11-15 which were rejected under 35 U.S.C. § 112(b) correspond in scope with claims 1-10 and 16-20. As the applicants arguments have overcome the 35 U.S.C. § 112(b) rejection, the claims are allowed for the same reasons as given for claims 1-10 and 16-20, in the Non-Final Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411